 Case 2:20-cv-04297-PSG-JEM Document 11 Filed 06/23/20 Page 1 of 10 Page ID #:38



1    KAZEROUNI LAW GROUP, APC
     Abbas Kazerounian, Esq. (SBN: 249203)
2    ak@kazlg.com
3    Nicholas R. Barthel, Esq. (SBN: 319105)
     nicholas@kazlg.com
4    245 Fischer Avenue, Suite D1
5    Costa Mesa, California 92626
     Telephone: (800) 400-6808
6    Facsimile: (800) 520-5523
7
     KAZEROUNI LAW GROUP, APC
8    Jason A. Ibey, Esq. (SBN: 284607)
9    jason@kazlg.com
     321 N Mall Drive, Suite R108
10   St. George, Utah 84790
11   Telephone: (800) 400-6808
     Facsimile: (800) 520-5523
12
13   HEKMAT LAW GROUP
     Joseph M. Hekmat, Esq. (SBN: 265229)
14   11111 Santa Monica Blvd., Suite 1700
15   Los Angeles, CA 90025
     Telephone: (424) 888-4529
16
     Facsimile: (424) 270-0242
17
     Attorneys for Plaintiff
18
19                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
20
     ALLEN BRODETSKY,                          Case No.: 2:20-cv-04297−PSG−JEM
21
     Individually and on Behalf of All
22   Others Similarly Situated,                FIRST AMENDED COMPLAINT
                                               FOR DAMAGES AND
23
                   Plaintiff,                  INJUNCTIVE RELIEF PURSUANT
24                                             TO THE TELEPHONE
                      v.                       CONSUMER PROTECTION ACT,
25
                                               47 U.S.C. § 227, ET SEQ.
     SYNC BROKERAGE, INC.; and
26
     ANDRES HOYOS, an individual,              JURY TRIAL DEMANDED
27
                   Defendants.
28
     FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF        1 OF 10
 Case 2:20-cv-04297-PSG-JEM Document 11 Filed 06/23/20 Page 2 of 10 Page ID #:39



                                    INTRODUCTION
1
     1. ALLEN BRODETSKY (“Mr. Brodetsky” or “Plaintiff”), brings this class
2
        action complaint for damages, injunctive relief, and any other available legal or
3
        equitable remedies, resulting from the illegal actions of SYNC BROKERAGE,
4
        INC., (“Sync Brokerage”) and Andres Hoyos, (“Mr. Hoyos” or, collectively
5
        “Defendants”) and its related entities, subsidiaries and agents, in negligently,
6
        knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone,
7
        in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.,
8
        (“TCPA”), thereby invading Plaintiff’s privacy.
9
     2. Plaintiff alleges as follows upon personal knowledge as to himself and his own
10
        acts and experiences, and, as to all other matters, upon information and belief,
11
        including investigation conducted by his attorneys.
12
                              JURISDICTION AND VENUE
13
     3. This Court has federal question jurisdiction because this case arises out of
14
        violations of federal law. 47 U.S.C. §227(b).
15
     4. Venue is proper in the United States District Court for the Central District of
16
        California pursuant to 18 U.S.C. § 1391(b), because Plaintiff resides in this
17
        district, the events giving rise to Plaintiff’s causes of action against Defendants
18
        occurred within this district and Defendants conduct business in the County of
19
        Los Angeles.
20
                                          PARTIES
21
     5. Plaintiff is, and at all times mentioned herein was, an individual citizen and
22
        resident of the County of Los Angeles, City of Tarzana, in the State of
23
        California.
24
     6. Plaintiff is informed and believes, and thereon alleges, that Sync Brokerage is,
25
        and at all times mentioned herein was, a corporation whose principal place of
26
        business is located at 22020 Clarendon Street, Suite 200, Woodland Hills,
27
        California, 91367.
28
     FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                  2 OF 10
 Case 2:20-cv-04297-PSG-JEM Document 11 Filed 06/23/20 Page 3 of 10 Page ID #:40



     7. Upon information and belief, the website for Sync Brokerage is
1
        www.syncbrokerage.com.
2
     8. Sync Brokerage is, and at all times mentioned herein was, a corporation and a
3
        “person,” as defined by 47 U.S.C. § 153(39).
4
     9. Defendant Andres Hoyos is a natural person. Upon information and belief,
5
        Mr. Hoyos is the CEO and Founder of Sync Brokerage.
6
     10. Plaintiff is informed and believes, and thereon alleges, that at all times relevant
7
        Defendant conducted business in the State of California and in the County of
8
        Los Angeles.
9
                                FACTUAL ALLEGATIONS
10
     11. Beginning in or around August of 2019 through approximately April of 2020,
11
        Plaintiff received text messages on his cellular telephone ending in “0831” from
12
        short message script (“SMS”) 484-848.
13
     12. Upon information and belief, short message script 484-848 is registered to
14
        and/or regularly used by Defendants.
15
     13. To date, Plaintiff has received at least 15 text messages from Defendants.
16
     14. At least some of the text messages invited Plaintiff to call telephone numbers
17
        818.614.4380, 818.239.6270, or 818.770.3660.
18
     15. At least one of the text messages requested that Plaintiff “Join #SYNC, the
19
        Pioneers of the new era in Real Estate, where massive office space and agent
20
        quantity does not define quality.”
21
     16. At least some of the text messages advertised of real estate open houses.
22
     17. At least one of the test messages included the web link “http://tapit.us/yJp1p”.
23
     18. At least one of the test messages included the web link “http://tapit.us/teRsx”.
24
     19. Upon information and belief, nearly all of the text messages were an effort to
25
        solicit Plaintiff’s business.
26
     20. These text messages were unwanted by Plaintiff.
27
28
     FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                   3 OF 10
 Case 2:20-cv-04297-PSG-JEM Document 11 Filed 06/23/20 Page 4 of 10 Page ID #:41



     21. The text messages did not advise Plaintiff of the ability to stop receiving text
1
        future messages by texting “Stop” or similar term.
2
     22. Upon information and belief, Defendants obtained Plaintiff’s cell phone number
3
        from a source other than Plaintiff.
4
     23. Plaintiff did not provide consent for Defendants to send these text messages
5
        Plaintiff’s cellular telephone at any point in time, pursuant to 47 U.S.C. § 227
6
        (b)(1)(A).
7
     24. Upon information and belief, Mr. Hoyos is the sole manager of Sync Brokerage
8
        and controlled all aspects of the operations of Sync Brokerage, including its
9
        telemarketing operations.
10
     25. Upon information and belief, Mr. Hoyos controlled the text messages alleged
11
        herein with respect to the content of the text messages, timing of the text
12
        messages, recipients of the text messages, and in causing the text messages to
13
        be sent.
14
     26. Upon information and belief, the SMS text messages were sent using equipment
15
        that had the capacity to store or produce telephone numbers to be called using a
16
        random or sequential number generator, and to dial such numbers.
17
     27. Upon information and belief, the SMS text messages were sent using
18
        equipment that had the capacity to, and does, automatically dial a stored list of
19
        telephone numbers.
20
     28. Upon information and belief, the SMS text messages were sent using equipment
21
        that can sent text messages en masse in a short period of time.
22
     29. These SMS text messages made by Defendants or their agents were sent in
23
        violation of 47 U.S.C. § 227(b)(1).
24
                             CLASS ACTION ALLEGATIONS
25
     30. Plaintiff brings this action on behalf of himself and all others similarly situated
26
        (the “Classes”).
27
     31. Plaintiff represents, and is a member of, the Class, consisting of:
28
     FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                   4 OF 10
 Case 2:20-cv-04297-PSG-JEM Document 11 Filed 06/23/20 Page 5 of 10 Page ID #:42



1                 All persons within the United States who received any text
2                 messages from Defendants or their agent/s and/or
                  employee/s to said person’s cellular telephone made
3                 through the use of any automatic telephone dialing system
4                 between May 12, 2016 and May 12, 2020.

5    32. Plaintiff represents, and is a member of, the Sub-Class, consisting of:
6
7                 All persons within the United States who received any text
                  messages from Defendants or their agent/s and/or
8                 employee/s to said person’s cellular telephone sent using
9                 short message script 484-848 between May 12, 2016 and
                  May 12, 2020.
10
11
     33. The Class and Sub-Class are jointly referred to as the Classes.
12
     34. Defendants and their employees or agents are excluded from the Classes.
13
        Plaintiff does not know the number of members in the Classes, but believes the
14
        members of the Classes number in the hundreds, if not substantially more.
15
        Thus, this matter should be certified as a Class action to assist in the expeditious
16
        litigation of this matter.
17
     35. Plaintiff and members of the Classes were harmed by the acts of Defendants in
18
        at least the following ways: Defendants illegally contacted Plaintiff and the
19
        members of the Classes via their cellular telephones, thereby causing Plaintiff
20
        and the Class members to incur certain cellular telephone charges or reduce
21
        cellular telephone time for which Plaintiff and the Class members previously
22
        paid, and invading the privacy of Plaintiff and the Class members. Plaintiff and
23
        the members of the Classes were damaged thereby.
24
     36. This suit seeks only damages and injunctive relief for recovery of economic
25
        injury on behalf of the Classes and it expressly is not intended to request any
26
        recovery for personal injury and claims related thereto. Plaintiff reserves the
27
        right to expand the Class and Sub-Class definitions to seek recovery on behalf
28
     FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                     5 OF 10
 Case 2:20-cv-04297-PSG-JEM Document 11 Filed 06/23/20 Page 6 of 10 Page ID #:43



        of additional persons as warranted as facts are learned in further investigation
1
        and discovery.
2
     37. The joinder of the members of the Classes is impractical and the disposition of
3
        their claims in the Class action will provide substantial benefits both to the
4
        parties and to the court.
5
     38. There is a well-defined community of interest in the questions of law and fact
6
        involved affecting the parties to be represented. The questions of law and fact
7
        to the Class predominate over questions which may affect individual members,
8
        of the Classes including the following:
9
              a. Whether, within the four years prior to May 12, 2020, Defendants sent
10
                  any text messages (other than a call made for emergency purposes or
11
                  made with the prior express consent of the called party) to members of
12
                  the Classes using any automatic telephone dialing system to any
13
                  telephone number assigned to a cellular telephone service;
14
              b. Whether the text messages constitute telemarketing requiring prior
15
                  express written consent;
16
              c. Whether Defendants sent any non-confirmatory text messages after
17
                  having received a request from the consumer for text messages to
18
                  cease;
19
              d. Whether Plaintiff and the Class members were damaged thereby, and
20
                  the extent of damages for such violation; and
21
              e. Whether Defendants should be enjoined from engaging in such
22
                  conduct in the future.
23
     39. As a person that received at least one text message using an automatic
24
        telephone dialing system, without Plaintiff’s prior express written consent,
25
        including after having revoked any consent that may have existed, Plaintiff is
26
        asserting claims that are typical of the Class. Plaintiff will fairly and adequately
27
28
     FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                  6 OF 10
 Case 2:20-cv-04297-PSG-JEM Document 11 Filed 06/23/20 Page 7 of 10 Page ID #:44



        represent and protect the interests of the Class in that Plaintiff has no interests
1
        antagonistic to any member of the Classes.
2
     40. Plaintiff and the members of the Classes have all suffered irreparable harm as a
3
        result of Defendants’ unlawful and wrongful conduct. Absent a class action,
4
        the Classes will continue to face the potential for irreparable harm. In addition,
5
        these violations of law will be allowed to proceed without remedy and
6
        Defendants will likely continue such illegal conduct. Because of the size of the
7
        individual Class member’s claims, few, if any, Class members could afford to
8
        seek legal redress for the wrongs complained of herein.
9
     41. Plaintiff has retained counsel experienced in handling class action claims and
10
        claims involving violations of the Telephone Consumer Protection Act.
11
     42. A class action is a superior method for the fair and efficient adjudication of
12
        this controversy. Class-wide damages are essential to induce Defendants to
13
        comply with the law. The interest of Class members in individually controlling
14
        the prosecution of separate claims against Defendants are small because the
15
        maximum statutory damages in an individual action for violation of privacy are
16
        minimal. Management of these claims is likely to present significantly fewer
17
        difficulties than those presented in many class claims.
18
     43. Defendants have acted on grounds generally applicable to the Class, thereby
19
        making appropriate final injunctive relief and corresponding declaratory relief
20
        with respect to the Class and Sub-Class as a whole.
21
                                FIRST CAUSE OF ACTION
22
          NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
23
                         PROTECTION ACT 47 U.S.C. § 227 ET SEQ.
24
     44. Plaintiff incorporates by reference all of the above paragraphs as though fully
25
        stated herein.
26
27
28
     FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                   7 OF 10
 Case 2:20-cv-04297-PSG-JEM Document 11 Filed 06/23/20 Page 8 of 10 Page ID #:45



     45. The foregoing acts and omissions of Defendants constitute numerous and
1
          multiple negligent violations of the TCPA, including but not limited to each and
2
          every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
3
     46. As a result of Defendants’ negligent violations of 47 U.S.C. § 227 et seq.,
4
          Plaintiff and the Class are entitled to an award of $500.00 in statutory damages,
5
          for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
6
     47. Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
7
          such conduct in the future.
8
9
                                SECOND CAUSE OF ACTION
10
          KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
11
                CONSUMER PROTECTION ACT 47 U.S.C. § 227 ET SEQ.
12
     48. Plaintiff incorporates by reference all of the above paragraphs as though fully
13
          stated herein.
14
     49. The foregoing acts and omissions of Defendants constitute numerous and
15
          multiple knowing and/or willful violations of the TCPA, including but not
16
          limited to each and every one of the above-cited provisions of 47 U.S.C. § 227
17
          et seq.
18
     50. As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. §
19
          227 et seq., Plaintiff and each member of the Class are entitled to treble
20
          damages, as provided by statute, up to $1,500.00, for each and every violation,
21
          pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
22
     51. Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
23
          such conduct in the future.
24
     //
25
     //
26
     //
27
     //
28
     FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                   8 OF 10
 Case 2:20-cv-04297-PSG-JEM Document 11 Filed 06/23/20 Page 9 of 10 Page ID #:46



                                   PRAYER FOR RELIEF
1
             Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and the
2
     members of the Classes the following relief against Defendants, and each of them:
3
          FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF THE
4
                               TCPA, 47 U.S.C. § 227 ET SEQ.
5
          • As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b)(1),
6
             Plaintiff seeks for himself and each Class member $500.00 in statutory
7
             damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
8
          • Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks for himself and the
9
             Class injunctive relief prohibiting such conduct in the future.
10
          • Costs of suit;
11
          • Reasonable attorneys’ fees pursuant to, inter alia, the common fund doctrine.
12
          • Any other relief the Court may deem just and proper.
13
14
          SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL
15
                  VIOLATION OF THE TCPA, 47 U.S.C. § 227 ET SEQ.
16
          • As a result of Defendants’ willful and/or knowing violations of 47 U.S.C. §
17
             227(b)(1), Plaintiff seeks for himself and each Class member treble
18
             damages, as provided by statute, up to $1,500.00 for each and every
19
             violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
20
             227(b)(3)(C).
21
          • Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks for himself and the
22
             Class injunctive relief prohibiting such conduct in the future.
23
          • Costs of suit;
24
          • Reasonable attorneys’ fees pursuant to, inter alia, the common fund doctrine.
25
          • Any other relief the Court may deem just and proper.
26
     //
27
     //
28
     FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                   9 OF 10
 Case 2:20-cv-04297-PSG-JEM Document 11 Filed 06/23/20 Page 10 of 10 Page ID #:47



                                        TRIAL BY JURY
1
     52. Pursuant to the seventh amendment to the Constitution of the United States of
2
        America, Plaintiff is entitled to, and demands, a trial by jury.
3
4
5    Date: June 23, 2020                           Kazerouni Law Group, APC
6                                                  By: _/s Abbas Kazerounian____
7                                                        ak@kazlg.com
                                                         Abbas Kazerounian
8                                                        Attorneys for Plaintiff
9
     Additional Counsel for Plaintiff
10
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
11   Todd M. Friedman, Esq. (SBN 21675)
     21550 Oxnard St., Suite 780
12
     Woodland Hills, CA 91367
13   Phone: (877) 206-4741
     Fax: (866) 633-0228
14
     Email: tfriedman@toddflaw.com
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF              10 OF 10
